EXHIBIT 10.40
EXECUTION VERSION
WAIVER TO FIRST AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
(Wachovia/Arbor)
     THIS WAIVER TO FIRST AMENDED AND RESTATED REVOLVING LOAN AGREEMENT, dated
as of January 20, 2010 (this “Waiver”), “), is entered into by and among ARBOR
REALTY TRUST, INC., a Maryland corporation, as a borrower (together with its
successors and permitted assigns, “ART”), ARBOR REALTY GPOP, INC., a Delaware
corporation, as a borrower (together with its successors and permitted assigns,
“GPOP”), ARBOR REALTY LPOP, INC., a Delaware corporation, as a borrower
(together with its successors and permitted assigns, “LPOP”), ARBOR REALTY
LIMITED PARTNERSHIP, a Delaware limited partnership, as a borrower (together
with its successors and permitted assigns, “ARLP”), ARBOR REALTY SR, INC., a
Maryland corporation, as a borrower (together with its successors and permitted
assigns, “ARSR”), ARBOR REALTY COLLATERAL MANAGEMENT, LLC, a Delaware limited
liability company, as a borrower (together with its successors and permitted
assigns, “ARCM”, and, together with ART, GPOP, LPOP, ARLP and ARSR, each as the
“Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “Wachovia”), in its capacity as
initial lender (together with its successors and assigns in such capacity, the
“Lender”) and in its capacity as administrative agent (together with its
successors and assigns in such capacity, the “Administrative Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Loan Agreement (as defined below).
R E C I T A L S
     WHEREAS, the Borrower, the Lender and the Administrative Agent are parties
to that certain First Amended and Restated Revolving Loan Agreement, dated as of
July 23, 2009, as amended by that certain First Amendment to First Amended and
Restated Revolving Loan Agreement, dated as of December 24, 2009, the “Loan
Agreement”;
     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders waive certain provisions in the Loan Agreement;
     WHEREAS, the Administrative Agent and the Lenders have agreed to do so,
pursuant to the terms and conditions set forth herein.
     NOW THEREFORE, in consideration of the foregoing recitals, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     Section 1. Waiver.
     The Borrowers and the Guarantors acknowledge and agree that ART has not
complied with the Financial Covenant related to Tangible Net Worth contained in
Subsection 5.1(w)(ii) of the Loan Agreement for the Test Period ending
December 31, 2009 and may not comply with such Financial Covenant in 2010 (the
“Acknowledged Non-Compliance”). Notwithstanding such Acknowledged
Non-Compliance, the Administrative Agent and the Lenders hereby agree to waive,
solely through the Payoff Date, the Acknowledged Non-Compliance. All parties
acknowledge and agree that the Administrative





--------------------------------------------------------------------------------



 



Agent’s and the Lenders’ one-time waiver of the Acknowledged Non-Compliance as
set forth herein shall not be deemed to be a waiver of any other term,
provision, duty, obligation, liability, right, power, remedy or covenant of any
party to the Loan Documents or a waiver of any other non-compliance with
Subsection 5.1(w)(ii) of the Loan Agreement or any other Financial Covenant for
any other period of time. The waiver set forth herein shall be effective only to
the extent specifically set forth herein and shall not (a) be construed as a
waiver of any breach or default other than as specifically waived herein nor as
a waiver of any breach or default of which the Administrative Agent or the
Lenders have not been informed by the Borrowers, the Guarantors or the Pledgor,
(b) affect the right of the Administrative Agent and/or the Lenders to demand
compliance by the Borrowers, the Guarantors and the Pledgor with all terms and
conditions of the Loan Documents, except as specifically modified or waived by
this Waiver, (c) be deemed a waiver of any transaction or future action on the
part of the Borrowers, the Guarantors or the Pledgor requiring the
Administrative Agent’s, the Lenders’ or the Required Lenders’ consent or
approval under the Loan Documents, or (d) except as waived hereby, be deemed or
construed to be a waiver or release of, or a limitation upon, the Administrative
Agent’s or the Lenders’ exercise of any rights or remedies under the Loan
Agreement or any other Loan Document, whether arising as a consequence of any
Event of Default which may now exist or otherwise, all such rights and remedies
hereby being expressly reserved.
     Section 2. [Reserved].
     Section 3. Loan Documents in Full Force and Effect as Modified.
     Except as specifically modified hereby, the Loan Documents shall remain in
full force and effect in accordance with their terms. All references to any Loan
Document shall be deemed to mean each Loan Document as modified by this Waiver.
This Waiver shall not constitute a novation of the Loan Documents, but shall
constitute modifications thereof. The parties hereto agree to be bound by the
terms and conditions of the Loan Documents, as modified by this Waiver, as
though such terms and conditions were set forth herein. Each Borrower hereby
ratifies the Loan Agreement and the other Loan Documents and acknowledges and
reaffirms (a) that it is bound by all terms of the Loan Agreement and the other
Loan Documents applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations. This Waiver is a
Loan Document executed pursuant to the Loan Agreement and shall be construed,
administered and applied in accordance with the terms and provisions of the Loan
Agreement.
     Section 4. Representations.
     Each Borrower represents and warrants, as of the date of this Waiver, as
follows:
     (a) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization and each
jurisdiction where it conducts business;
     (b) the execution, delivery and performance by it of this Waiver is within
its corporate, company or partnership powers, has been duly authorized and does
not contravene (1) its Authority Documents or its applicable resolutions,
(2) any Applicable Law or (3) any Contractual Obligation, Indebtedness or
Guarantee Obligation;
     (c) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority or other
Person is required in connection with the execution, delivery, performance,
validity or enforceability by or against it of this Waiver;
Waiver to
First Amended and Restated Revolving Loan Agreement
(Wachovia/Arbor)

2



--------------------------------------------------------------------------------



 



     (d) this Waiver has been duly executed and delivered by it;
     (e) this Waiver, as well as each of the Loan Documents as modified by this
Waiver, constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity;
     (f) no Default or Event of Default exists or will exist after giving effect
to this Waiver; and
     (g) each of the Loan Documents is in full force and effect and no Borrower
has any defense, offset, counterclaim, abatement, right of rescission or other
claims, actions, causes of action, demands, damages or liabilities of any kind
or nature, in all cases whether legal or equitable, available to the Borrower or
any other Person with respect to (i) this Waiver, the Loan Agreement, the Loan
Documents or any other instrument, document and/or agreement described herein or
therein, as modified and amended hereby, (ii) the obligation of the Borrowers to
repay the Obligations and other amounts due under the Loan Documents or
(iii) the Administrative Agent, the Lenders or the Administrative Agent’s or the
Lenders’ respective officers, employees, representatives, agents, counsel or
directors arising out of or from or in any way related to or in connection with
the Loan Agreement or the Loan Documents, including, without limitation, any
action by such Persons, or failure of such Persons to act, under the Loan
Agreement or the other Loan Documents on or prior to the date hereof.
     Section 5. Conditions Precedent.
     The effectiveness of this Waiver is subject to the following conditions
precedent: (i) delivery to the Administrative Agent of this Waiver duly executed
by each of the parties hereto; (ii) the payment of all reasonable legal fees and
expenses of Moore & Van Allen PLLC, as counsel to the Administrative Agent, in
the amount to be set forth on a separate invoice; and (iii) delivery to the
Administrative Agent of such other documents, agreements or certifications as
the Administrative Agent may reasonably require.
     Section 6. Miscellaneous.
     (a) This Waiver may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
     (b) The descriptive headings of the various sections of this Waiver are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
     (c) This Waiver may not be amended or otherwise modified, waived or
supplemented except as provided in the Loan Agreement.
     (d) The interpretive provisions of Section 1.2, 1.3 and 1.4 of the Loan
Agreement are incorporated herein mutatis mutandis.
Waiver to
First Amended and Restated Revolving Loan Agreement
(Wachovia/Arbor)

3



--------------------------------------------------------------------------------



 



     (e) This Waiver and the other Loan Documents represent the final agreement
among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements between the parties. There are no
unwritten oral agreements between the parties.
     (f) THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
WAIVER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
     (g) In consideration of the Administrative Agent and the Lender entering
into this Waiver, each Borrower hereby waives, releases and discharges the
Administrative Agent and the Lender and the Administrative Agent’s and the
Lender’s respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
out of or from or in any way relating to or in connection with the Loan
Agreement or the Loan Documents, including but not limited to, any action or
failure to act under the Loan Agreement or the other Loan Documents on or prior
to the date hereof, except, with respect to any such Person being released
hereby, any actions, causes of action, claims, demands, damage and liabilities
arising out of such Person’s gross negligence or willful misconduct in
connection with the Loan Agreement or the other Loan Documents.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Waiver to
First Amended and Restated Revolving Loan Agreement
(Wachovia/Arbor)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

          THE BORROWERS: ARBOR REALTY TRUST, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY GPOP, INC.,
a Delaware corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY LPOP, INC.,
a Delaware corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
      By:   Arbor Realty GPOP, Inc.,         its General Partner               
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

[Signatures Continued on the Following Page]
Waiver to
First Amended and Restated Revolving Loan Agreement
(Wachovia/Arbor)

S-1



--------------------------------------------------------------------------------



 



          THE BORROWERS (cont.): ARBOR REALTY SR, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY COLLATERAL
MANAGEMENT, LLC, a Delaware limited liability company         By:   /s/ John
Natalone         Name:   John Natalone        Title:   Executive Vice President 
   

[Signatures Continued on the Following Page]
Waiver to
First Amended and Restated Revolving Loan Agreement
(Wachovia/Arbor)

S-2



--------------------------------------------------------------------------------



 



          THE LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association
      By:   /s/ John Nelson         Name:   John Nelson        Title:   Managing
Director      THE ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association
      By:   /s/ John Nelson         Name:   John Nelson        Title:   Managing
Director     

Waiver to
First Amended and Restated Revolving Loan Agreement
(Wachovia/Arbor)

S-3